Memorandum by the Court. Appeal by claimant from a decision of the Workmen’s Compensation Board disallowing his claim for compensation benefits on the ground that hie injury did not arise out of and in the course of employment. Claimant, a bakery foreman whose usual eight-hour workday at the plant began at 2:00 P.M., was injured in an early morning motor vehicle collision while en route from his home to his place of employment in his own automobile. It is the general rule that the risks of such travel are not risks of employment. (Matter of De Voe v. New York State Rys., 218 N. Y. 318.) The evidence adduced by claimant, which if credited by the board conceivably might have brought the claim within the ambit of compensability as an exception to the general rule, was sharply contradicted by the proof of the employer and presented only a question of credibility for resolution by the board. (Matter of Manolakis v. Edison S. S. Corp., 15 A D 2d 845.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.